DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed November 12, 2021.  Currently, claims 19-33 are pending. 
	
Election/Restrictions
Applicant's election without traverse of the MSTN66493737 SNP in the paper filed November 12, 2021 is acknowledged.

Priority
This application claims priority to 

    PNG
    media_image1.png
    184
    808
    media_image1.png
    Greyscale

It is noted that the earliest provisional does not disclose MSTN66493737 SNP.  
Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21-22, 27-28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 21-22, 27-28 are directed to the genetic variant is in the MSTN gene, however Claim 19 and 26 require a particular MSTN66493737 SNP.  Thus, Claims 21-22, 27-28 do not appear to limit the independent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112- Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 19-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19-33 lack proper antecedent basis over “the genetic variant that is linked to a functional variant” because it is unclear what the homozygous genotype for the genetic variant is.  The claim provides T/C are the alleles, but the claim does not provide what homozyogous genotype is the genetic variant linked to a functional variant. Claims 26-33 are similarly indefinite.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by or would have been obvious over, the reference claim(s).  See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).


Claims 19-24, 26-32 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over Claims 1-25 of U.S. Patent No. 8,771,943.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because Claims 19-24, 26-32 of the instant application is generic to all that is recited in Claims 1-25 of U.S. Patent No. 8,771,943. The subject matter of the instant claims and the patented claims appear to differ only in instant Claim 19 requires a DNA sample.  Further, instant Claim 25, for example, requires further analyzing Ins227 variant.  That is, Claims 1-25 of U.S. Patent No. 8,771,943 falls entirely within the scope of Claims 19-24, 26-32, or in other words, Claims 19-24, 26-32 are anticipated by Claims 1-25 of U.S. Patent No. 8,771,943.  Here, Claim 1 of U.S. Patent No. 8,771,943 recites 
1. A method of training a Thoroughbred race horse for optimal racing distance, the method comprising the steps of: 
a) identifying a Thoroughbred race horse that is or may become sufficiently developed for race training, 
b) obtaining a biological sample from the horse, 
MSTN-66493737 (T/C) SNP in the biological sample from the horse; and 
d) training the horse based on results of the test, 
wherein: i) a horse with a C/C genotype in the MSTN-66493737 (T/C) SNP is trained to race as a sprinter, ii) a horse with a C/T genotype in the MSTN-66493737 (T/C) SNP is trained to race over middle distances, or iii) a horse with a T/T genotype in the MSTN-66493737 (T/C) SNP is trained to race as a stayer.
	
	

Allowable Subject Matter
The Examiner suggested the following amendment to simplify the claim language in view of the election in the Interview of February 2, 2022.  
19. (Currently Amended) A method of training a Thoroughbred race horse for optimal racing distance, comprising the steps of: 
a) identifying a Thoroughbred race horse that is or may become sufficiently developed for race training, 
b) obtaining a biological sample from the horse, 

 d) training the horse based on results of the analysis;  wherein: 
a horse with a C/C genotype in the MSTN66493737 (T/C) SNP  is trained to race as a sprinter,
a horse with a C/T genotype in the MSTN66493737 (T/C) SNP  is trained to race over middle distances, or
a horse with a T/T genotype in the MSTN66493737 (T/C) SNP   is trained to race as a stayer.
20. (Previously Presented) The method of claim 19, wherein the horse is a two-year old.
23. (Previously Presented) The method of claim 19, wherein the DNA from the sample is genomic DNA.
24. (Previously Presented) The method of claim 19, wherein the biological sample is one or more of blood, saliva, skeletal muscle, hair, semen, bone marrow, soft tissue, internal organ biopsy sample, or skin of the horse.
25. (Currently Amended) The method of claim 19, further comprising the steps of:
a) extracting or releasing DNA from the biological sample,
b) amplifying a target sequence or region in the DNA,
d) identifying a Chr18g.66495327Ins227 bp66495326 insertion polymorphism,  wherein
i) the horse has a homozygous genotype for both the C/C genotype in the MSTN66493737 (T/C) SNP  and the Chr18g.66495327Ins227 bp66495326 insertion polymorphism and is trained to race as a sprinter,
il) the horse has a heterozygous genotype for both the C/T genotype in the MSTN66493737 (T/C) SNP  and the Chr18g.66495327Ins227 bp66495326 insertion polymorphism and is trained to race over middle distances,
iil) the horse has a homozygous genotype for the C/C genotype in the MSTN66493737 (T/C) SNP  and a heterozygous phenotype for the Chr18g.66495327Ins227 bp66495326 insertion polymorphism and is trained to race as a sprinter or over middle distances,
iv) the horse has a heterozygous genotype for the C/T genotype in the MSTN66493737 (T/C) SNP and a homozygous phenotype for the Chr18g.66495327Ins227 bp66495326 insertion polymorphism and Is trained to race as a sprinter or over middle distances, or
v) the horse does not have the C/C or C/T genotype in the MSTN66493737 (T/C) SNP  or the Chr18g.66495327Ins227 bp66495326 insertion polymorphism and is trained to race as a stayer.
26. (Currently Amended) A method of breeding a Thoroughbred race horse with elite athletic performance potential, comprising the steps of:

b) obtaining a DNA sample from a Thoroughbred stallion and conducting a genotypic analysis to identify a single nucleotide polymorphism (SNP)  of MSTN66493737 (T/C)in the DNA sample from the Thoroughbred stallion, and
c) mating the broodmare with the stallion to produce a Thoroughbred offspring, wherein i) the broodmare and the stallion each have a C/C genotype in the MSTN66493737 (T/C) SNP   and the offspring is bred to have elite sprinting performance potential,
il) the broodmare and the stallion each do not have a C in the MSTN66493737 (T/C) SNP  and the offspring is bred to have stamina performance potential,
ill) one of the broodmare and the stallion has a C/C genotype in the MSTN66493737 (T/C) SNP  and the other horse in the mating pair has a C/T genotype in the MSTN66493737 (T/C) SNP  and the offspring is bred to have either elite sprinting performance potential or middle distance racing performance potential,
 iv) one of the broodmare and stallion has a C/C genotype in the MSTN66493737 (T/C) SNP  and the other horse in the mating pair does not have a C in the MSTN66493737 (T/C) SNP  ), and the offspring is bred to have middle distance racing performance potential, or 
v) the broodmare and the stallion each have a a C/T genotype in the MSTN66493737 (T/C) SNP  and the offspring is bred to have elite sprinting performance potential, middle distance racing performance potential, or stamina performance potential. 
.
29. (Previously Presented) The method of claim 26, wherein the DNA sample comprises genomic DNA.
30. (Previously Presented) The method of claim 26, wherein the DNA sample of the broodmare and/or stallion is isolated from one or more of blood, saliva, skeletal muscle, hair, semen, bone marrow, soft tissue, internal organ biopsy sample, or skin of the horse. -
31. (Currently Amended) The method of claim 26, further comprising the steps of:
a) amplifying a target sequence or region in the DNA sample of the broodmare and/or stallion,
c) identifying a Chr18g.66495327|lns227 bp66495326 insertion polymorphism, wherein
i) the horse has a homozygous genotype for both the C/C genotype in the MSTN66493737 (T/C) SNP  and the Chr18g.66495327Ins227 bp66495326 insertion polymorphism  and the offspring has elite sprinting performance potential,
il) the horse has a heterozygous genotype for both the C/T genotype in the MSTN66493737 (T/C) SNP  and the Chr18g.66495327Ins227 bp66495326 insertion polymorphism and the offspring has elite middle- distance racing potential, iil) the horse has a homozygous genotype for the C/C genotype in the MSTN66493737 (T/C) SNP  and a heterozygous phenotype for the Chr18g.66495327Ins227 bp66495326 insertion 
iv) the horse has a heterozygous genotype for the C/T genotype in the MSTN66493737 (T/C) SNP and a homozygous phenotype for the Chr18g.66495327Ins227 bp66495326 insertion polymorphism, and the offspring has either elite sprinting performance potential or middle-distance racing potential, or
v) the horse does not have the C/C or C/T genotype in the MSTN66493737 (T/C) SNP  or the Chr18g.66495327Ins227 bp66495326 insertion polymorphism, and the offspring has stamina performance potential.
32. (Currently Amended) The method of claim 26, further comprising obtaining a DNA sample from the offspring and conducting a genotypic analysis of the single nucleotide polymorphisms (SNPs) MSTN66493737 in the DNA sample from the offspring, wherein:
an offspring with a C/C genotype in the MSTN66493737 (T/C) SNP  is trained to race as a sprinter,
an offspring with a C/T genotype in the MSTN66493737 (T/C) SNP  is trained to race over middle distances, or
an offspring with a T/T genotype in the MSTN66493737 (T/C) SNP   is trained to race as a stayer.
33. (Currently Amended) The method of claim 26, further comprising the steps of:
a) extracting or releasing DNA from the offspring,
b) amplifying a target sequence or region in the DNA,
d) identifying a Chr18g.66495327Ins227 bp66495326 insertion polymorphism,  wherein
i) the offspring has a homozygous genotype for both the C/C genotype in the MSTN66493737 (T/C) SNP  and the Chr18g.66495327Ins227 bp66495326 insertion polymorphism  and the offspring has elite sprinting performance potential,
il) the offspring has a heterozygous genotype for both the C/T genotype in the MSTN66493737 (T/C) SNP  and the Chr18g.66495327Ins227 bp66495326 insertion polymorphism and the offspring has elite middle- distance racing potential, iil) the horse has a homozygous genotype for the C/C genotype in the MSTN66493737 (T/C) SNP  and a heterozygous phenotype for the Chr18g.66495327Ins227 bp66495326 insertion polymorphism and the offspring has either elite sprinting performance potential or middle-distance racing potential,
iv) the offspring has a heterozygous genotype for the C/T genotype in the MSTN66493737 (T/C) SNP and a homozygous phenotype for the Chr18g.66495327Ins227 bp66495326 insertion polymorphism, and the offspring has either elite sprinting performance potential or middle-distance racing potential, or
v) the offspring does not have the C/C or C/T genotype in the MSTN66493737 (T/C) SNP  or the Chr18g.66495327Ins227 bp66495326 insertion polymorphism, and the offspring has stamina performance potential.


Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 7, 2022